Citation Nr: 1017658	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  04-44 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a certificate of eligibility for specially 
adapted housing or a special home adaptation grant.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from June 1969 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana which denied entitlement to the 
benefit currently sought on appeal.

The Board notes that an August 2003 rating decision code 
sheet contained administrative error by mistakenly stating 
that the Veteran was entitled to special home adaptation or 
specially adapted housing, although the criteria for 
eligibility for those benefits had not been met.  VA had 
previously denied eligibility for adaptive housing benefits 
in June 1971 and July 1987, but those determinations were not 
brought forward and were inaccurately reflected on the August 
2003 code sheet.  The Veteran was duly notified of the August 
2003 administrative error in correspondence dated in 
September 2003.  VA regrets any confusion that this error may 
have caused, but will again consider entitlement to the 
housing benefits sought.  

The Veteran was scheduled for a videoconference hearing in 
support of the present claim in August 2006, however he 
failed to appear.  Under the applicable regulation, if an 
appellant fails to appear for a scheduled hearing and a 
request for postponement has not been received and granted, 
the case will be processed as though the request for a 
hearing had been withdrawn.  38 C.F.R. § 20.702 (d) (2009).  
Accordingly, this Veteran's request for a hearing is 
considered withdrawn and the Board will proceed with 
adjudication of the claim.

This appeal was subject to a prior remand by the Board in 
September 2008 to ensure compliance with due process 
requirements, primarily to afford the Veteran an opportunity 
for additional VA examinations to establish the current 
severity of any relevant disabilities giving rise to the 
present claim for housing assistance.  Although it appears 
that the Veteran failed to appear for one of two scheduled VA 
examinations, the record has otherwise been adequately 
developed in substantial compliance with all prior Board 
remand instructions and has been returned to the Board for 
further appellate review.  

VA regulations instruct that a claim shall be denied when a 
Veteran fails to report for examination in claims other than 
an original compensation claim, yet the Board resolves all 
doubt in the Veteran's favor on this matter and finds it more 
appropriate to adjudicate the present claim based on the 
existing evidence already of record.  38 C.F.R. § 3.655.


FINDINGS OF FACT

1.  Service-connection is currently in effect for the 
following disabilities:  lumbar fracture dislocation with 
radiculopathy, incomplete paralysis of the right lower 
extremity, and footdrop, evaluated as 80 percent disabling; 
limitation of motion of the lumbar spine with muscle spasms, 
evaluated as 20 percent disabling; diabetes mellitus, 
evaluated as 20 percent disabling; neurogenic bladder, 
evaluated as 10 percent disabling; and weakness of the left 
lower extremity, evaluated as 10 percent disabling.  This 
combines for a total (100%) rating, and additional special 
monthly compensation has been awarded for loss of use of the 
right foot.  

2.  The Veteran has loss of use of the right lower extremity 
which requires use of a brace.  However, although weakness of 
the left lower extremity is present, the evidence does not 
show left lower extremity disability of a severity equivalent 
to loss of use of that limb. 

3.  The Veteran is not shown to have residuals of organic 
disease or injury, in addition to his loss of use of the 
right lower extremity, which so affects the functions of 
balance or propulsion as to preclude locomotion without 
assistive devices.   

4.  The Veteran is not blind in both eyes, does not have loss 
or loss of use of an upper extremity, and does not have loss 
or loss of use of both hands.

CONCLUSION OF LAW

The criteria for establishing entitlement to specially 
adapted housing, or a special home adaptation grant, are not 
met.  38 U.S.C.A. §§ 2101, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.102, 3.159, 3.655, 3.809, 3.809a 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  

In correspondence dated in September 2003, the agency of 
original jurisdiction (AOJ) provided notice to the Veteran 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
Specifically, the AOJ notified the Veteran of information and 
evidence necessary to substantiate the claim for specially 
adapted housing and/or a special home adaptation grant, to 
include a description of information and evidence that VA 
would seek to provide and that which the Veteran was expected 
to provide.  The Board notes that the September 2003 notice 
letter reflects enclosure of a document titled "What the 
Evidence Must Show (Specially Adapted Housing/Grant)," the 
text of which is located in the claims file as attached to a 
September 2003 deferred rating decision.  

VA has also assisted the Veteran with respect to his claim 
for benefits in accordance with 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c).  Service treatment records have been 
associated with the claims file.  All identified and 
available post-service treatment records have been secured.  
The Veteran has been medically evaluated with respect to 
vision and disabilities of the eyes.  VA examination, June 
2009.  An additional medical opinion has been sought in 
conjunction with this claim in regard to disabilities of 
extremities other than the lower right extremity, to include 
any disability affecting the functions of balance or 
propulsion.  However, despite repeated efforts by VA, the 
Veteran has not reported for the scheduled general medical 
examination.  

The Veteran was contacted in April 2009 at the address on 
file with VA to notify him that a VA medical facility would 
be scheduling him for an examination in connection with his 
appeal regarding adaptive housing.  On May 13, 2009, the 
Veteran called to say that he was out of the country.  VA 
Form 119, Report of Contact, May 2009.  He was informed that 
he had an appointment scheduled in conjunction with this 
appeal in June 2009.  The Veteran stated that he had 
withdrawn this appeal in writing over six months prior.  The 
Veteran was told that he could not end his appeal over the 
telephone, but must do so in writing, to which he stated he 
would submit a written withdrawal when he returned to the 
U.S. later in May 2009.  Id.  However, there is no written 
withdrawal of record, received before or after this telephone 
communication, so the Board must proceed with adjudication of 
the present claim.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.204 (2009).

Hence, the Board returns to a discussion of the circumstances 
surrounding the Veteran's scheduled general medical 
examination.  In particular, the Veteran noted that he would 
be returning to the United States on May 21, 2009.  Report of 
contact supra.  The record also shows that a second notice of 
examination request was sent to the Veteran in correspondence 
dated May 27, 2009.  A C&P (Compensation and Pension) 
appointment print-out, shows that both general medical and 
eye examinations were originally requested in April 2009, 
then re-requested in May 2009, consistent with the 
examinations being rescheduled based upon the Veteran's 
stated availability.  Indeed, the Veteran appeared in-person 
for VA eye examination on June 10, 2009, confirming that he 
was physically in the country at that time.  However, a June 
19, 2009 notation, presumably referring to the outstanding 
general medical examination, states that the Veteran has 
moved to China and will not be back in the United States 
until September 2009.  The record does not make clear whether 
the Veteran cancelled, rescheduled, or failed to appear for a 
contemporaneously scheduled general medical examination.  

Nonetheless, VA afforded the Veteran a third opportunity to 
attend a general medical examination in support of the 
present claim in October 2009.  A November 2009 VA 
examination notation, however, reflects that the Veteran has 
returned to China and the exam was not completed.  The Board 
must remind the Veteran that the "duty to assist is not a 
one-way street.  If a Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

In this case, VA has twice made reasonable efforts to 
reschedule the examination in question based upon the 
Veteran's stated availability in this country.  VA has 
continually sent examination notices to the address of 
record.  The Board finds no address change requests, and no 
returned mail of record.  Notably, the Veteran was available 
and present for a contemporaneously scheduled eye 
examination.  VA examination, June 2009.  In all, the Board 
finds that appropriate measures were taken to afford the 
Veteran an opportunity for VA general medical examination in 
substantial compliance with the Board's September 2008 remand 
request.  However, in the absence of the Veteran's 
cooperation in reporting for a scheduled medical examination, 
VA has no further obligation to assist him in obtaining 
additional medical evidence from VA examination.  See 
38 C.F.R. § 3.655.  

Specially Adapted Housing or Special Home Adaptation Grant

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be issued to a qualifying 
veteran, provided he or she has a disability incurred in or 
aggravated during service and is entitled to compensation for 
permanent and total disability due to:  

        1) the loss, or loss of use, of both lower extremities 
such as to preclude locomotion without the aid of braces, 
crutches, canes or a wheelchair; or 
        2) blindness in both eyes, having only light perception, 
plus the loss or loss of use of one lower extremity; or 
        3) the loss, or loss of use, of one lower extremity 
together with the residuals of organic disease or injury 
which so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes or a wheelchair; or 
        4) the loss, or loss of use, of one lower extremity 
together with the loss, or loss of use, one upper extremity 
which so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes or a wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. 
§ 3.809.

The term "preclude locomotion" is defined as the necessity 
for regular and constant use of a wheelchair, braces, 
crutches or canes as a normal mode of locomotion, although 
occasional locomotion by other methods may be possible.  38 
C.F.R. § 3.809(d).

In VAOPGCPREC 60-90, VA's Office of General Counsel 
determined that the term "loss of use" can be interpreted 
as either functional or organic pathology in determining 
entitlement to specially adapted housing and other benefits.  

In the present case, loss of use of the right lower extremity 
is established.  Special monthly compensation is in effect 
for loss of use of the right foot, and a previous VA 
examination in June 2003 recognized that the Veteran was not 
able to walk without using a leg or foot brace on the right 
lower extremity.  However, to establish eligibility for 
specially adapted housing under the first provision of 
38 C.F.R. § 3.809(b), listed above, the loss, or loss of use, 
of both lower extremities is required.  To be clear, the 
Board acknowledges that the Veteran has loss of use of the 
right lower extremity requiring use of a brace.  However, the 
medical evidence of record simply does not establish that any 
weakness or other demonstrated disability of the left lower 
extremity equates to functional or organic loss of use of the 
left lower extremity.  In particular, a June 2003 diabetes 
examination noted that there was normal vibratory sensation, 
normal position sense, and normal monofilament sensation in 
the left foot.  A May 2006 nursing notation notes that the 
Veteran was ambulatory without difficulty.  A March 2008 
primary care notation states that the Veteran has right foot 
drop in brace, with noted muscle atrophy in the right leg, 
but there is no mention of any left lower extremity 
impairment.  VA treatment record.  

The Board does note that a single January 2005 outpatient 
care notation describes the Veteran's left ankle as being in 
a brace with left foot drop.  However, the Board finds this 
to be less than credible and most likely a typographic error, 
given the inconsistency of this notation with the remainder 
of the medical evidence of record.  There is even a lack of 
internal consistency within the notation in question as the 
central nervous system evaluation on this date is described 
as finding no motor deficit in left lower extremity, despite 
referencing left foot drop elsewhere.  Additionally, the only 
resulting diagnostic impression on this date pertinent to 
either lower extremity, is residual paralysis of the right 
lower extremity.  There is no diagnosis of left lower 
extremity impairment, despite the sporadic references to left 
lower extremity deficits earlier in this note.  In all, the 
Board finds the reference to left lower extremity impairment 
within this single notation to be of little informative value 
to the Board as it is in conflict with the other medical 
evidence of record.  Again, the Board notes that the Veteran 
did not appear for recently scheduled VA general medical 
examinations which would have resolved any lack of clarity on 
the matter of left lower extremity impairment. 

Moving to the second provision of 38 C.F.R. § 3.809(b), the 
Veteran is not shown to have blindness in both eyes.    Upon 
VA eye examination in June 2009, the Veteran was found to 
have bilateral corrected vision to 20/20 with uncorrected 
vision of 20/20 in the right eye and 20/30 in the left eye.  
Although the Veteran is diabetic, he was found to have no 
diabetes-related eye disease upon examination.  VA eye 
examination, June 2009.  

The third provision of 38 C.F.R. § 3.809(b) requires a 
showing of residuals of organic disease or injury which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair, together with the Veteran's identified loss of 
use of one lower extremity.  In context, use of the 
terminology "together with" reflects that additional 
disease or injury is required.  Here, the Veteran's loss of 
use of the right lower extremity requires the aid of a brace, 
but he is not shown to have additional organic disease or 
injury affecting the functions of balance or propulsion so as 
to preclude locomotion.  Instead, notwithstanding the right 
leg brace, the Veteran is shown to ambulate without 
significant difficulty.  See, e.g., VA treatment note, May 
2006.   Furthermore, with regard to balance, the Veteran's VA 
treatment record contains multiple iterations of the Morse 
Fall Scale indicating that the Veteran does not have a 
history of falling, and is not at a high risk for falling.  

The final provision of 38 C.F.R. § 3.809(b) requires loss or 
loss of use of at least one upper extremity in addition to 
the Veteran's identified loss of use of the right lower 
extremity.  Such is not the case here, as the Veteran is not 
shown to have any identified loss of use of either upper 
extremity, nor does he so contend.  As such, the Board finds 
that the Veteran's service-connected disabilities, although 
permanent and total, are not due to the type or severity of 
disability required for eligibility for specially adapted 
housing pursuant to 38 U.S.C.A. § 2101(a).  38 C.F.R. 
§ 3.809.  

The Board has also considered eligibility for a special home 
adaptation grant under 38 U.S.C.A. § 2101(b).   The 
requirements for this benefit are met if a veteran is not 
entitled to a certificate of eligibility for specially 
adapted housing under 38 U.S.C.A. §  2101(a), but has 
permanent and total disability due to blindness in both eyes 
with 5/200 visual acuity or less, or disability that includes 
the anatomical loss or loss of use of both hands.  
38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.  Here, the Veteran 
is not blind and there is no argument or evidence that he has 
the loss or loss of use of either hand.  Thus, entitlement to 
a certificate of eligibility for a special home adaptation 
grant is not warranted.



The Board has considered the applicability of the benefit of 
the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  However, the 
preponderance of the evidence is against the Veteran's claims 
of entitlement to specially adapted housing benefits.  As 
such, that doctrine is not applicable in the instant appeal 
and his claim must be denied.  


ORDER

A certificate of eligibility for specially adapted housing or 
a certificate of eligibility for a special home adaptation 
grant is denied.  




____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


